— Judgment unanimously affirmed, without costs. Memorandum: Viewing the trial evidence in a light most favorable to defendant, we conclude that defendant was driving her vehicle in the extreme right, northbound lane between 30 to 40 miles per hour in a 45-mile-per-hour zone, when plaintiffs vehicle, traveling southbound, made an unexpected left turn into a fast-food restaurant across two lanes of northbound traffic about 50 feet in front of defendant’s vehicle. Defendant immediately applied her brakes, but skidded into the right rear passenger side of plaintiffs car. Upon these facts, we find that defendant was entitled to a charge on the emergency rule (PJI 2:14). Defendant driver was confronted by a sudden and unforeseen occurrence not of her own making; thus the question of whether her conduct was reasonable in the face of an emergency was properly one for the jury (Ferrer v Harris, 55 NY2d 285, 292-293, mod 56 NY2d 737). We have reviewed the charge and find it to be proper in all respects.
We have examined plaintiff’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, NeMoyer, J. — auto-negligence.) Present — Callahan, J. P., Doerr, Denman, Balio and Schnepp, JJ.